Filed 5/19/14 P. v. Hechler CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                       COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----



THE PEOPLE,                                                                                  C074623

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF121802)

         v.

GIL JAMES HECHLER,

                   Defendant and Appellant.




         Appointed counsel for defendant Gil James Hechler has filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.)
         Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days has elapsed and we
have received no communication from defendant. Finding no arguable error that would
result in a disposition more favorable to defendant, we affirm the judgment.



                                                             1
       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
       On August 17, 2012, Deputy Wilkins was sent to the Quality Inn for a call
unrelated to defendant. While there, he spoke with the manager of the inn, who reported
that defendant was acting suspiciously and the housekeeper had seen a firearm in
defendant’s room. Wilkins contacted Sergeant Buttler, who went to the inn. Buttler saw
defendant, through his open motel room door, behaving erratically and hyperactively.
When defendant stepped out of his room, Buttler asked what was going on, to which
defendant responded, that “spirits were messing with him real bad.”
       Wilkins asked defendant if he had any firearms in his room and, after defendant
denied having any guns, Wilkins asked for consent to search the room. Defendant did
not consent so he was detained while deputies obtained a search warrant. During the
search of defendant’s room, deputies found a loaded silver revolver under the pillow on
the bed, a loaded semi-automatic pistol in a suitcase, a baggie containing .28 grams of
methamphetamine in the nightstand drawer, and a methamphetamine pipe next to the
television.
       Defendant had previously been convicted of a felony. At trial, defendant admitted
that the pipe and methamphetamine were his and that the methamphetamine in the baggie
was a useable amount. He also admitted that he was in possession of both loaded
firearms, at least one of which he knew was operable. He testified that he knew he was
not permitted to have the firearms but felt he had a right as an American to possess them,
despite the state law.
       The jury found defendant guilty of possession of a firearm by a felon (Pen. Code,
§ 29800, subd. (a)(1)), possession of methamphetamine while armed with a loaded
firearm (Health & Saf. Code, § 11370.1, subd. (a)), possession of methamphetamine
(Health & Saf. Code, § 11377, subd. (a)), and possession of paraphernalia (Health & Saf.



                                            2
Code, § 11364.1). Defendant admitted he had a prior prison term within the meaning of
Penal Code section 667.5, subdivision (b).
       Sentencing took place on August 23, 2013. The trial court imposed the midterm
of three years for possession of methamphetamine while armed with a firearm, a
concurrent midterm of two years for possession of a firearm by a felon, stayed a two-year
midterm under Penal Code section 654 for possession of methamphetamine, and imposed
an additional one year for the prior prison term, resulting in an aggregate state prison
term of four years. Defendant was awarded 12 days of custody credits, and given a time
served sentence for the misdemeanor possession of paraphernalia offense. The trial court
also imposed a $280 restitution fine, a suspended $280 parole revocation fine, a $160
court operations fee, and a $120 conviction assessment.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.

                                        DISPOSITION

       The judgment is affirmed.




                                                        HULL                  , J.



We concur:



      BLEASE                , Acting P. J.



      DUARTE                , J.



                                              3